Citation Nr: 0528584	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-28 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to a disability rating in excess of 10 percent 
for a right knee disability during the period from March 23, 
2002 to January 30, 2003.

Entitlement to a temporary total disability rating for 
purposes of convalescence beyond April 30, 2003, following 
surgery for treatment of a service-connected disability on 
January 30, 2003.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from February 21, 2002, to 
March 22, 2002.

The veteran provided sworn testimony in support of his appeal 
during a hearing held by the undersigned Veterans Law Judge 
in April 2005.


FINDINGS OF FACT

1.  Between March 23, 2002, and January 30, 2003, the 
veteran's torn anterior cruciate ligament was productive of 
no more than slight instability of the right knee.

2.  Between March 23, 2002, and January 30, 2003, the 
veteran's torn medial meniscus caused frequent episodes of 
locking, pain, and effusion.

3.  Following the veteran's right knee surgery on January 30, 
2003, he returned to work as a painter in June 2003.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 10 percent for 
instability of the right knee between March 23, 2002, and 
January 30, 2003, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005).

2.  A disability rating of 20 percent for torn right knee 
cartilage between March 23, 2002, and January 30, 2003, is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2005).

3.  Extension of a temporary total disability rating for 
convalescence for one month, through May 30, 2003, but no 
further, is warranted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 4.30(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

The VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  A claimant must be informed 
of the evidence necessary to substantiate a claim, and of the 
claimant's and VA's respective obligations in identifying and 
obtaining different types of evidence, and be requested to 
submit any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claims, of his and the VA's 
respective responsibility to identify and obtain such 
evidence, and he has been requested to submit any evidence 
supporting his claims to the VA in letters dated in May 2002, 
prior to the initial decision rendered in his claim; February 
2003; January 2004; and February 2004.  He was informed of 
the laws and regulations governing his claims as well as the 
substance of the regulations implementing the VCAA in the 
Statement of the Case provided in July 2003.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  With regard to the duty to 
assist in developing evidence to support the veteran's claim, 
the Board notes that VA and private medical records have been 
obtained in support of his claims, and that he has been 
provided with VA medical examinations pertaining to the 
disability at issue.  The veteran himself and his 
representative have submitted additional argument, but 
neither the representative nor the veteran have identified 
any additional evidence to be obtained prior to a decision on 
the veteran's claims.  

Thus, the Board finds that the veteran has been fully and 
properly notified of the evidence necessary to substantiate 
his claims, of his and the VA's respective responsibility to 
identify and obtain such evidence and of the laws and 
regulations governing his claims as well as the substance of 
the regulations implementing the VCAA.  Furthermore, the VA 
has obtained all relevant evidence to support the veteran's 
claims for inclusion in his claims file.  We may therefore 
proceed with appellate review.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Entitlement to a disability rating in excess of 10 percent 
for a right knee disability during the period from March 2002 
to January 2003.

The veteran contends that during the time period between his 
discharge from service and his first right knee surgery, a 
disability rating greater than 10 percent should have been 
assigned.  He asserts his right knee impairment resulted in 
greater disability than is reflected by the 10 percent rating 
assigned by the RO during that time frame.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
the present case, the issue is the proper evaluation of the 
veteran's disability from March 2002, when the veteran was 
discharged from service until January 2003, when the first 
surgery was performed on his right knee.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
with joint or periarticular pathology and unstable joints due 
to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion 
is considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks v Brown, 
8 Vet. App. 417, 421 (1995).

The veteran was discharged from the United States Army in 
March 2002, after one month of service, not because of knee 
problems, but on account of performance and conduct issues.  
His service medical records reflect a twisting injury to his 
right knee in March 2002.

The veteran submitted a claim to the VA for entitlement to 
service connection for the right knee problem in April 2002.  
Along with the claim, he submitted a copy of a medical report 
generated by the University of New Mexico school of medicine, 
in which it was recommended that he undergo surgery for 
probable tears in the right anterior cruciate ligament and 
the right meniscus.  

In the April 2002 University of New Mexico report, the 
examining physician noted that the veteran did not have 
medical insurance and thus was going to explore options for 
having the VA provide or pay for the surgery.  The physician 
also noted that he had filled out a short-term disability 
form for the veteran.  Clinical findings noted during this 
examination included effusion about the right knee and 
medical and lateral joint line tenderness.  There was pain 
with hyperextension and hyperflexion.  There was no 
varus/valgus laxity.  Range of right knee motion was 0 
through 100 degrees.  The neurovascular examination was 
normal.

The veteran returned to the University of New Mexico in June 
2002.  He reported pain proximal to the knee and burning 
medial to the knee.  He stated he could not run due to knee 
pain and reported a snapping in the posterior proximal lower 
leg.  He also reported contralateral foot pain due to gait 
change caused by knee pain.  Upon examination, there was no 
effusion and regular range of motion.  There was no 
varus/valgus laxity.  The diagnostic impression was of a 
probable anterior cruciate ligament tear.

In conjunction with his claim, the veteran underwent a VA 
orthopedic examination in June 2002.  The report of this 
examination reflects that the veteran was unemployed at that 
time.  Upon clinical examination, there was very slight 
periarticular thickening on the right knee, as compared with 
the left and a minimal amount of right leg muscle loss, as 
compared with the left.  Range of right knee motion was 0 to 
90 degrees and range of motion was limited by pain.  There 
was no lateral instability.  An X-ray study was interpreted 
as showing no degenerative changes in the knee.

By rating decision of August 2002, the RO granted service 
connection for residuals of a right knee injury, effective 
the date following the veteran's discharge from service.  A 
10 percent disability rating was assigned.

The veteran attended an orthopedic consultation at the VA in 
September 2002.  During the consultation, the veteran 
reported having numerous swelling episodes associated with 
popping, locking, and pain.  He also reported numerous 
episodes of right knee instability that were painful.  He 
stated that he worked in construction, but since he did not 
feel safe on ladders due to his knee instability, he was 
working cleaning recreational vehicles.  Upon examination, 
his right knee was tender along the medial joint line, there 
was medial joint line pain, and no effusion.  The diagnostic 
impression was of tears to the anterior cruciate ligament and 
the medial meniscus.  The physician recommended that the 
veteran temporize with a knee brace and that when available, 
he undergo a ligament reconstruction with meniscus repair or 
meniscectomy.

The report of the January 30, 2003, right knee operation 
contains the information that prior to the surgery, the 
veteran had been treated conservatively in a brace, but 
continued to have mechanical symptoms, in addition to locking 
and pain along the joint line.  During the surgery, it was 
discovered that the veteran had a complete tear of the right 
anterior cruciate ligament and that the medical meniscus was 
torn in two spots.  

During his April 2005 hearing on appeal, the veteran 
testified that this time frame, between his discharge from 
service and the surgery, was a difficult time for him.  He 
had previously worked as a laborer, but found it difficult to 
function in this capacity with a bad knee.  He lived with his 
mother during this time frame.  

Initially, the Board observes that there is little 
information regarding the condition of the veteran's right 
knee during the time frame at issue here, between March 2002, 
when the veteran was discharged from service, and January 
2003, when he underwent surgery on the knee.  The reason for 
this paucity of information is simple:  the veteran did not 
have health insurance and thus did not seek regular medical 
care.  After service connection was granted, he was able to 
get care from the VA, to include the issuance of a knee brace 
sometime after the September 2002 orthopedic consultation, 
and the January 2003 surgery.

Thus, to summarize the veteran's symptoms and the medical 
findings during the pertinent time frame, he had pain upon 
extreme flexion of the right leg, and some limited motion of 
the right knee.  There were no degenerative changes shown on 
X-ray.  Some muscle wasting in the right leg was apparent.  
There was no instability noted during examinations in April 
2002, June 2002, although in September 2002, the veteran 
reported experiencing instability to the point where he had 
sought out a job which did not involve climbing ladders.  He 
also reported episodes of locking and pain along the joint 
line.  During the surgery, the working diagnoses of a torn 
anterior cruciate ligament and a partial tear in the medical 
meniscus were confirmed.  

In reviewing the Diagnostic Rating Codes which pertain to the 
knee, the Board notes that the veteran did not have ankylosis 
of the knee or impairment of the tibia or fibula at any point 
between March 2002 and January 2003.  Furthermore, the 
surgery in which his medial meniscus was removed occurred 
following the rating period under consideration here.  Thus, 
ratings under the provisions of Diagnostic Codes 5256, 5259, 
and 5262 are not for consideration.  

The 10 percent disability rating assigned by the RO was 
assigned under the provisions of Diagnostic Code 5257, which 
provides a 10 percent disability rating for knee impairment 
with slight recurrent subluxation or lateral instability, a 
20 percent rating for knee impairment with moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
for knee impairment with severe recurrent subluxation or 
lateral instability.  Given the findings of no instability on 
multiple clinical examinations during this time frame, the 
Board is reluctant to assign a disability rating in excess of 
10 percent under this Diagnostic Code.  

In addition to a rating under Diagnostic Code 5257, however, 
it appears that a separate rating under the provisions of 
Diagnostic Code 5258 is for consideration.  With the 
hindsight of the January 2003 surgery report, we know that 
the veteran's medial meniscus was so severely torn in two 
places that it was removed during the surgery.  Thus, it is 
fair to assume that the veteran's right semilunar cartilage 
was dislocated throughout the time period under 
consideration.  This fact is corroborated by the various test 
results and diagnostic from the University of New Mexico and 
the VA.  That he had episodes of locking, pain, and effusion, 
is documented in the medical records from that time period.  
Under Diagnostic Code 5258, a 20 percent disability rating is 
provided for these symptoms resulting from dislocated 
cartilage such as the medial meniscus.  This is the highest 
schedular rating provided for torn or dislocated knee 
cartilage.  Therefore, the Board holds that a separate 20 
percent disability rating for the torn medial meniscus is 
warranted for the time period from March 23, 2002 to January 
30, 2003.

Although the veteran had some limitation of right leg motion 
shown upon examination during this time frame, the limitation 
was not extensive enough to warrant a compensable disability 
rating under Diagnostic Code 5260, which requires limitation 
of flexion to 45 degrees for the assignment of a 10 percent 
disability rating or under Diagnostic Code 5261, which 
requires limitation of extension to 10 degrees for the 
assignment of a compensable disability rating.  Because the 
veteran's range of right leg motion was measured as 0 to 90 
degrees, he did not have any appreciable limitation of 
extension of the leg, and limitation of flexion to 90 degrees 
would warrant the assignment of a 0 percent, or 
noncompensable disability rating only.  Thus, a rating for 
limitation of motion is not warranted.

Even though one injury may potentially be evaluated utilizing 
several different provisions of the rating schedule, 
governing regulation provides that that evaluation of the 
same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  In assigning the proper rating, then the 
VA must seek to accurately reflect the actual level of 
impairment arising from a disability.  "The critical element 
[in determining whether appellant's disabilities may be rated 
separately] is [whether any] of the symptomatology for any 
one of these . . . conditions is duplicative of or 
overlapping with the symptomatology of the other . . . 
conditions."  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In assigning separate disability ratings, 20 percent under 
Diagnostic Code 5258, and an additional 10 percent disability 
rating under Diagnostic Code 5257, the Board is mindful of 
the prohibition against pyramiding.  In this case, however, 
because we have divided the two ratings into the impairment 
arising from the separated anterior cruciate ligament, rated 
under Diagnostic Code 5257, and that impairment arising from 
the torn medial meniscus, rated under Diagnostic Code 5258, 
the two ratings are separate, representing two separate 
disabilities and involving two different parts of the right 
knee; we have not violated the prohibition against 
pyramiding.  

As to the veteran's complaints of pain and limitation of 
function, we note that pain is specifically one of the 
symptoms required for the 20 percent rating which the Board 
is assigning in this decision.  The Board finds that the 20 
percent rating assigned pursuant to this decision, along with 
the 10 percent rating in place, adequately contemplates such 
symptoms, and a higher rating on the basis of pain, weakness, 
and functional loss is not warranted.  38 C.F.R. §§ 4.40, 
4.45, 4.59.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Andrews v. 
Nicholson, No. 04-7155 (Fed. Cir. Aug. 17, 2005); Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Board is required to 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the RO has not explicitly addressed the issue 
of entitlement to an extra-schedular disability rating during 
the nine months prior to the first surgery.  We note, 
however, that the veteran was not hospitalized during the 
nine month time frame at issue.  He has contended throughout 
the course of his claim for an increased disability rating 
that he was prevented from working as a laborer or as a 
painter by his right knee disability.  Review of the claims 
file reveals that although he may not have worked steadily, 
he was able to work during this time frame, as he reported 
during the September 2002 orthopedic consultation that he was 
working cleaning recreational vehicles, demonstrating that he 
was able to adapt to his disability and find a job in which 
his knee did not hamper his ability to perform the job.  
Thus, for these reasons, the Board finds that the 
circumstances surrounding the time period at issue were not 
so unusual or exceptional as to render the regular schedular 
standards inadequate.




Entitlement to a temporary total disability rating for 
purposes of convalescence beyond April 2003, following 
surgery for treatment of a service-connected disability on 
January 30, 2003.

The veteran contends that he required convalescence for one 
year following surgery performed on his right knee on January 
30, 2003.  He asserts that he was unable to work for an 
entire year following the surgery.

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b).  
In the case of disability which is temporary in nature, such 
as that period of convalescence following surgery, governing 
regulation provides for temporary total disability ratings 
during convalescence.  38 C.F.R. § 4.30.  The purpose of 
awarding a temporary total rating for convalescence is to 
replace wages lost during convalescence.

Temporary total ratings will be assigned from the date of 
hospital admission and continue for 1, 2, or 3 months from 
the first day of the month following hospital discharge when 
treatment of a service-connected disability results in:  (1) 
Surgery (including outpatient surgery after March 1, 1989) 
necessitating at least one month of convalescence.  (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) Immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).

Total ratings for convalescence may be extended for one, two, 
or three months beyond the initial three months for any of 
the three reasons set forth above.  Extensions of one or more 
months up to six months beyond the initial six months period 
may be made for reasons (2) or (3) above.  38 C.F.R. 
§ 4.30(b).

As the record currently stands, the veteran underwent surgery 
on his right knee on January 30, 2003.  The VA surgeon who 
performed the surgery provided a statement to the RO in 
February 2003 in which he noted that the veteran would be 
temporarily disabled for six months during the rehabilitation 
period after the surgery.  The surgeon requested that the RO 
"Please provide assistance as needed."  The RO provided a 
temporary total disability rating for convalescence for three 
months only.  

According to a June 2, 2003 VA orthopedic report, the veteran 
was doing well just four months after the surgery.  He was 
doing so well that he was back at work as a painter.  He only 
complained of weakness when he was walking on uneven ground 
or stairs.  Upon clinical examination, his incisions were 
healed and there was no effusion.  

Because the veteran's physician recommended a six month 
period of convalescence, the Board finds that assigning more 
than three months of a temporary total rating for 
convalescence is appropriate.  However, because the veteran 
had returned to work as a painter by June 2, 2003, payment of 
a total rating for convalescence past this date would be 
inappropriate.  Therefore, a temporary total rating for 
convalescence is granted for one additional month, from April 
30, 2003, through May 30, 2003.  To this extent only, the 
veteran's appeal is granted.  The preponderance of the 
evidence is against the assignment of a temporary total 
rating beyond this date.  His assertion that he was unable to 
work for a year after the original surgery is contradicted by 
his own report in the contemporaneous evidence of record.  






	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating in excess of 10 percent for instability 
of the right knee from March 23, 2002, to January 30, 2003, 
is denied.

A separate disability rating of 20 percent for impairment 
resulting from a torn medial meniscus is granted from March 
23, 2002, to January 30, 2003, subject to the laws and 
regulations governing the award of monetary benefits.

An extension of the temporary total rating for convalescence 
is granted for a period of one month from April 30, 2003, 
until May 30, 2003, subject to the laws and regulations 
governing the award of monetary benefits.




	                        
____________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


